No. 04-00-00015-CR

Alex MENDEZ,

Appellant

v.

The STATE of Texas,

Appellee

From the 186th Judicial District Court, Bexar County, Texas

Trial Court No. 1999-CR-5410W

Honorable Sam Katz, Judge Presiding

Per Curiam
Sitting:	Phil Hardberger, Chief Justice
		Alma L. López, Justice
		Paul W. Green, Justice
 
Delivered and filed:  July 31, 2000
MOTION TO DISMISS GRANTED; APPEAL DISMISSED
	Appellant filed a motion to dismiss this appeal. The motion is granted. The appeal is
dismissed. See Tex. R. App. P. 42.2(a). Our mandate may be issued early upon proper
motion. Tex. R. App. P. 18.1(c).
							PER CURIAM
DO NOT PUBLISH